928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chester TURNER, William Cox, Plaintiffs,David Lee Roberson, Michael Gordon Beemer, Charles Buchanan,Plaintiffs-Appellants,v.Al C. PARKE, Ron Godfrey, Terry Shelley, Alma Overstreet, G.Bentley, J. Co. Neal, P. Boyles, Defendants-Appellees.
No. 90-6328.
United States Court of Appeals, Sixth Circuit.
March 21, 1991.

W.D.Ky., No. 89-00548;  ??, J.


1
W.D.Ky.


2
AFFIRMED.


3
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and GILMORE, District Judge.*

ORDER

4
David Lee Roberson, Michael Gordon Beemer and Charles Buchanan, pro se Kentucky prisoners, appeal the district court's judgment dismissing their civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Seeking monetary, declaratory, and injunctive relief, the plaintiffs sued several Kentucky correctional officials, alleging violations of their due process rights when they were placed in disciplinary segregation and deprived of good time credits.  The district court determined that the plaintiffs' claims were without merit and granted summary judgment for the defendants.  Upon discovering that some of the plaintiffs had not been served with a copy of the court's order, the district court provided these plaintiffs with an extension of time to file an appeal.  Roberson, Beemer, and Buchanan then filed a timely appeal.


6
Upon review, we conclude that the district court properly granted summary judgment.  There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


7
Accordingly, we affirm the judgment for the reasons set forth in the district court's memorandum opinion and order filed on July 17, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation